 1
                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    OTIS MICHAEL THOMAS,                   Case No. 2:19-cv-02050-ODW (AFM)
12
                          Petitioner,
            v.                               JUDGMENT
13

14    R.K. HILL, Warden,
15
                          Respondent.
16

17         In accordance with the Order Summarily Dismissing Petition for Writ of
18   Habeas Corpus For Lack of Subject Matter Jurisdiction,
19         IT IS ORDERED AND ADJUDGED that this action is dismissed without
20   prejudice for lack of jurisdiction.
21

22   DATED: March 25, 2019
23

24
                                           ___________________________________
                                                   OTIS D. WRIGHT, II
25                                           UNITED STATES DISTRICT JUDGE
26

27

28
